DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5, 7-14, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:  the claims remain allowable for reasons as stated in the Notice of Allowance mailed 8/30/2022.
In particular, Kamegawa (JP 2006-133008 A, cited in the IDS filed 9/2/2022, full machine translation attached to this Office action) teaches limiting the motion of the imaged object with respect to the x-ray source and x-ray detector based on a virtual shape containing the dimensions of the object, where the disclosure does not suggest simultaneously and continuously adjusting the separation distance between the source and sample while rotating the sample, as required by the claims; Iwata (JP H06-94651 A, cited in the IDS filed 9/2/2022, full machine translation attached to this Office action) teaches the general practice of adjusting the distance between the source and the ROI in order to avoid a collision during rotation similar to Antrag; and Fujii (JP 2010-169649 A, cited in the IDS filed 9/2/2022, full machine translation attached to this Office action) teaches the general practice of placing the ROI within the object at the center of rotation for CT scanning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884